Citation Nr: 0936621	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
August 2-3, 2005. 



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service, reportedly from January 1968 
to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Oklahoma City, 
Oklahoma, which denied the benefit sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.  

In regards to his claim of entitlement to reimbursement of 
medical expenses incurred at a non-VA facility, the Board 
notes that the medical evidence of record appears to be 
incomplete.  Notably, the record does not include emergency 
treatment records from Grady Memorial Hospital, in Chickasha, 
Oklahoma, although there is a record pertaining to the 
Veteran upon transport to that facility.  The Veteran has 
contended that VA has reimbursed Grady Memorial Hospital for 
his emergent medical services received there, but of interest 
are the records associated with his transfer to Oklahoma 
Heart Hospital, which VA has not reimbursed and is the 
subject of this appeal.  This evidence would be beneficial in 
determining the Veteran's state upon transfer from Grady 
Memorial to Oklahoma Heart Hospital, and it could also 
indicate whether the Oklahoma VAMC was contacted prior to the 
Veteran's transfer.  As such, the Board finds that a remand 
is necessary to obtain the treatment records from Grady 
Memorial Hospital prior to final adjudication of his claim.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the VAMC via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The VAMC/AMC should obtain the outstanding 
treatment records related to the Veteran's 
emergency treatment at Grady Memorial 
Hospital in Chickasha, Oklahoma on August 
2, 2005.  This should specifically include 
the Veteran's discharge/transfer 
summaries.   

When the development requested has been completed, the case 
should again be reviewed by the VAMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

